Name: Commission Regulation (EEC) No 1632/83 of 17 June 1983 extending Regulations (EEC) No 1193/81 and (EEC) No 1339/82 fixing, in respect of the 1980 and 1981 crops, export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/22 Official Journal of the European Communities 18 . 6 . 83 COMMISSION REGULATION (EEC) No 1632/83 of 17 June 1983 extending Regulations (EEC) No 1193/81 and (EEC) No 1339/82 fixing, in respect of the 1980 and 1981 crops, export refunds for raw tobacco Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw toacco ('), as last amended by Regulation (EEC) No 1461 /82 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from 1980 and 1981 crops respectively by Commission Regulation (EEC) No 1193/81 of 30 April 1981 (3), as last amended by Regulation (EEC) No 3431 /82 (4), and Commission Regulation (EEC) No 1339/82 of 28 May 1982 0 ; Whereas the final date for granting those refunds was set at 30 June 1983 ; whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds for these varieties until 31 December 1983 , in order to enable those exports to be carried out ; HAS ADOPTED THIS REGULATION : Article 1 1 . The date '30 June 1983' appearing in Article 2 of Regulation (EEC) No 1193/81 is hereby replaced by '31 December 1983 '. 2. The date '30 June 1983 ' appearing in Article 3 of Regulation (EEC) No 1339/82 is hereby replaced by '31 December 1983 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 94, 28 . 4 . 1970, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 27 . (3) OJ No L 121 , 5 . 5. 1981 , p. 25. (4) OJ No L 361 , 22. 12. 1982, p . 16 . Ã  OJ No L 150 , 29 . 5 . 1982, p . 89 .